Citation Nr: 1224358	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for left shoulder pain with associated upper thoracic pain (claimed as mid back pain next to the left shoulder blade).

2.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, currently evaluated at 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a fractured left hip, currently evaluated at 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the right hip, currently evaluated at 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU rating), as part of the claims for an increase rating for the above-noted underlying service-connected disabilities.


REPRESENTATION

Veteran represented by:	Logan Rollins, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1997 to November 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in which, in pertinent part, assigned a 20 percent rating for the Veteran's thoracolumbar spine disability and continued 10 percent ratings for the Veteran's left and right hip disabilities.  The Veteran perfected a timely appeal and raised, within the context of this appeal, the issue of a TDIU rating as part of the claims for increase for the above-noted underlying service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 545-546 (2009).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In February 2012, the Veteran testified before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

At the Veteran's February 2012 videoconference hearing, the Veteran's attorney representative indicated that he was submitting a February 2012 written statement from the Veteran's family physician as well as 2009 and 2010 tax documents.  However, the claims file does not contain these documents.  Thus, upon remand, these documents should be obtained and associated with the Veteran's claims file.  

In addition, the Board has determined that the Veteran should be afforded VA examination in order assess the current nature, severity, and extent of his service-connected degenerative disc disease of the thoracolumbar spine and left and right hip disabilities.  

At the February 2012 Board hearing, the Veteran raised the issue of entitlement to a TDIU rating as part of the current appeal of the above-noted issues concerning an increased rating for each of the underlying service-connected disabilities.  In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by of a service-connected disability.  38 C.F.R. § 4.16(b); VAOPCGPREC 6-96, slip op. at 15 (The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), in connection with the appeal concerning the issues of an increased rating for degenerative disc disease of the thoracolumbar spine and left and right hip disabilities, in the first instance, to avoid any prejudice to the Veteran.

Finally, the Board observes that the Veteran filed a request to reopen a previously denied claim of service connection for left shoulder pain with associated upper thoracic pain (claimed as a mid back pain) in February 2009, which was adjudicated by the RO in an April 2009 rating decision.  The Veteran filed a notice of disagreement that was received by the VA on September 14, 2009.  However, the Veteran has not been issued a statement of the case (SOC).  As a result, the Board must remand the issue of whether new and material evidence has been received to reopen to claim of service connection for left shoulder pain with associated upper thoracic pain (claimed as a mid back pain) to the RO to furnish an SOC that addresses this discrete issue and to give the Veteran an opportunity to perfect an appeal of the same by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement to the Case that addresses the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for left shoulder pain with associated upper thoracic pain (claimed as a mid back pain); this discrete issue should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2002).

2.  Send the Veteran and his representative a letter and ask them to submit the February 2012 family physician's statement as well as the 2009 and 2010 tax documents that were referenced at the February 2012 Board hearing.

3.  As a component of the claims for increased ratings for underlying service-connected disabilities (i.e., degenerative disc disease of the thoracolumbar spine, the residuals of the fractured left hip, and degenerative joint disease of the right hip), inform the Veteran and his representative of the requirements for an extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the Veteran's service-connected thoracolumbar spine, residuals of a fractured left hip, and degenerative joint disease of the right hip, and to determine the impact that these same service-connected disabilities have on the Veteran's ability to work.  All studies and tests performed should be clearly reported, and the orthopedic and neurological findings for thoracolumbar spine and right and left hips should be reported in detail to allow for application of all potentially applicable rating criteria for each disability.

The examination of the spine and hips should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited, including based on repetitive movement of each of the involved joints, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

The examiner who conducts the spine examination should also report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations (e.g., radiating pain into an extremity).  The examiner should also specifically state if ankylosis and muscle spasm are present.

The examiner is asked to describe the Veteran's impairment due to the pathology, symptoms and signs presented by the service-connected degenerative disc of the thoracolumbar spine, the residuals of a fractured left hip, and the degenerative joint disease of the right hip.  The examiner is also asked to furnish an opinion with respect to the following question:

Do the Veteran's service-connected degenerative disc of the thoracolumbar spine, the residuals of a fractured left hip, and the degenerative joint disease of the right hip, render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs presented by such disabilities, and considering his education and occupational experience?

In providing the opinions requested above, the examiner must identify and explain the medical basis or bases for each conclusion with use of the evidence of record.  The examiner is requested to provide the reasoning for his or her opinions based on his or her clinical experience, medical expertise and established medical principles.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, residuals of a fractured left hip, and degenerative joint disease of the right hip, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  The RO should also adjudicate the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for degenerative disc disease of the thoracolumbar spine, residuals of a fractured left hip, and degenerative joint disease of the right hip, in light of all pertinent evidence and legal authority.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



